Title: To John Adams from Richard Rush, 26 February 1822
From: Rush, Richard
To: Adams, John


				
					Dear & venerable Sir.
					London February 26. 1822.
				
				I must insist upon it, notwithstanding the authority of your veto, that the subject is truly a noble one for the painter. A great patriarch, one of the chief founders of his country’s liberties, the steady advocate of her rights at the courts of foreign potentates as well as in all departments at home, is permitted by a kind Providence to live as it were into posterity, beholding the vast increase of her fame, her happiness, her power; and is seen, tottering if you will under the weight of his sacred years, (so much the more affecting and sublime the spectacle) to go forth from his hallowed domicil to meet a band of young men, the children of the Republick, rearing up for its defenders, into whose ears and hearts he pours his parental advice, the rich fruits of his experience and wisdom; his pious and patriotick exhortations; his excitements to virtue and to true glory, and this no subject for a painter? I shall have a poorer opinion of Boston painters than I have of Boston genius in all other lines, if the subject is not seized hold of. I will answer for it, that the historian, and the poet too, will give it a touch in good time, and why should the painter be released from his part? I care not what point of time is selected; that may safely be left to the taste of the artist. He will have a choice. Sir Joshua Reynolds I know tells us, that the painter has but one sentence to utter, but one moment to exhibit, and such has ever been the law of historical painting. It will be no hard task to keep to it in immortalizing upon canvass this incident of the sage of Quincy receiving the cadets and giving them his blessing.  So much for answer, in part, to your valued favor of November the 28th. which reached me in January. Now, as to what Europe is going to do, I feel much less confident. The opinion of this court has been all along, and it still continues I think to predominate, that matters will be made up between Turkey and Russia. This is the policy which the British ambassador at Constantinople has been striving his utmost to bring about. It is not that England dislikes war, or is afraid of it; no, for in my opinion, and notwithstanding her immense debt, she will be as ready as ever to fight whenever she chooses, and will begin her next war whenever, and with whomsoever, it may be, with a larger navy, a larger army, and larger means of annoyance of all kinds, whether men or money, than ever she began any former war. But, for the present, she is content with her already enormous power in all parts of the globe, and wishes, like the gambler with his pockets full, to keep things as they are, having thrown sixes  at Waterloo. She wishes to keep Turkey as she is, and the Greeks as they are, the latter being essentially maritime, and she would by no manner of means have Russia any nearer the Mediterranean than she is, that sea being the undoubted property of England. We shall soon see how it will all end.I pray you dear and venerable sir to recall me to the most friendly recollection of your son, Mr T. Adams, and remain craving leave to repeat your flattering conclusion, I remain, with hereditary / devotion and / attachment, yours 
				
					Richard Rush.
				
				
			